Citation Nr: 1759058	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-17 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1978 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

In August 2017, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA).  The October 2017 VHA opinion, to include the November 2017 addendum opinion has been associated with the record.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left knee disorder was denied in an October 1993 rating decision; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  Evidence received more than one year since the October 1993 rating decision, to include the Veteran's October 2016 hearing testimony, a November 2010 VA examination report, and the October and November 2017 VHA opinions, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left knee disorder.  

3.  The Veteran's left knee disability diagnosed as, chronic deficiency of anterior cruciate ligament (ACL), tear of posterior horn of medial meniscus, and grade 3 chondromalacia of weight bearing portion of medial femoral condyle, is related to service.  

4.  The Veteran's subtotal medial meniscectomy, medial compartment chondrosis, and patellofemoral chondrosis is related to his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The October 1993 rating decision is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).  

2.  New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for entitlement to service connection for a left knee disability diagnosed as chronic deficiency of ACL, tear of posterior horn of medial meniscus, and grade 3 chondromalacia of weight bearing portion of medial femoral condyle are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. 
§ 3.303(b) (2017).

4.  The criteria for entitlement to service connection on a secondary basis for subtotal medial meniscectomy, medial compartment chondrosis, and patellofemoral chondrosis are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that her current left knee disorder was caused by an in-service basketball injury.  See December 2010 Notice of Disagreement; October 2016 hearing at 3-5.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Here, the Veteran has been diagnosed with chronic deficiency of ACL, tear of posterior horn of medial meniscus, grade 3 chondromalacia of weight bearing portion of medial femoral condyle, subtotal medial meniscectomy, medial compartment chondrosis, and patellofemoral chondrosis, satisfying element one of service connection.  See October 2017 VHA report.

Regarding the second element of service connection, the Veteran's service treatment records show numerous complaints of left knee pain and crepitus with diagnoses to include left medial collateral ligament (MCL) strain, and weakness with quad atrophy.  Thus, the second element of service connection is also established.  

Regarding the final element, nexus, an October 2017 opinion supported by information from the Veteran's relevant medical history, a VHA expert opined that it is more likely than not that the Veteran's chronic deficiency of ACL, tear of posterior horn of medial meniscus, and grade 3 chondromalacia of weight bearing portion of medial femoral condyle are related to her in-service left knee injuries.  The Board acknowledges that the November 2010 VA examiner could not provide a medical opinion without resort to speculation, and thus is not adequate.  See November 2010 Examination Report.  Therefore, there is no competent contrary opinion of record.  As such, service connection is warranted.  

Furthermore, the October 2017 VHA expert opined that the Veteran's subtotal medial meniscectomy, medial compartment chondrosis, and patellofemoral chondrosis, are caused by her chronic deficiency of ACL, tear of posterior horn of medial meniscus, grade 3 chondromalacia of weight bearing portion of medial femoral condyle.  There is no evidence to the contrary.  Thus, service connection for the Veteran's subtotal medial meniscectomy, medial compartment chondrosis, and patellofemoral chondrosis is warranted on a secondary basis.  See 38 C.F.R. § 3.310(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

Service connection for a left knee disability, diagnosed as chronic deficiency of ACL, tear of posterior horn of medial meniscus, and grade 3 chondromalacia of weight bearing portion of medial femoral condyle is granted.

Service connection for subtotal medial meniscectomy, medial compartment chondrosis, and patellofemoral chondrosis secondary to the left knee disability is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


